Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                  Response to Amendment
Based on telephone interview on February 16, 2021, with respect to cancellation of claims 2, 5, 8, 10, 13, 16, 20, and amended claims 1, 3, 6, 7, 9, 11, 14, 15, 17, 18 and 19, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112, 35 U.S.C. 101 rejections and rejection of 102(a)(2) for claims 1, 3-4, 6-7, 9, 11-12, 14-15 and 17-19, are hereby withdrawn.    
             The claims 1, 3-4, 6-7, 9, 11-12, 14-15 and 17-19 now renumbered as 1-13 are allowed.  

                                                EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Deepa Janardhanan and Yixue Du, Reg No. 75,581), on February 16, 2021, without traverse.

           The amended claims 1, 3, 6, 7, 9, 11, 14, 15, 17, 18 and 19 as follows: 
          Cancel claims 3, 5, 8, 10, 13, 16 and 20.

           Claim 1. (Currently Amended) A computer-implemented method for optimizing a damage detection result, the method comprising:
           storing, by a server, a digital image of a target object, wherein the target object represents a damaged vehicle;
           applying, by the server, a damage identification model to identifyby:
           identifying a plurality of damage objects in the digital image; and
           marking each damage object in the plurality of damage objects by a bounding box, wherein the bounding box comprises the damage object, and wherein the damage object represents a candidate damaged area; 
           extracting a set of feature vectors corresponding to the set of candidate damaged areas;
           for each candidate damaged area in the target object:
          calculating a set of similarity features between the candidate damaged area and other candidate damaged areas in the set of candidate damaged areas based on the set of feature vectors; 
           applying, based on the set of similarity features, a damage prediction model including a neural network structure to determine whether the candidate damaged area is an exceptional damaged area based on a probability associated with the candidate damaged area and a pre-determined threshold;
           in response to detecting that the candidate damaged area is an exceptional area, identifying the candidate damaged area as a non-real damaged area; and
excluding the candidate damaged area from the damage detection result thereby facilitating optimization of the damage detection result.
           
           
           Claim 2. (Canceled)
           Claim 3. (Currently Amended) The method of claim 1, wherein applying the damage identification model comprises: 
           
           identifying a damage category for each damage object. 
                      Claim 5. (Canceled)
           Claim 6. (Currently Amended) The method of claim 1, further comprising:
           training the 
           wherein the training sample set includes a set of positive samples and a set of negative samples
           
           wherein the set of positive samples includes a plurality of real damaged areas; and 
           wherein the set of negative samples includes a plurality of real damaged areas and at least one non-real damaged area. 
           Claim 7. (Currently Amended) The method of claim 1, further comprising: 
           applying, based on the set of similarity features, the damage prediction model to outputthe
           
           Claim 8. (Canceled)
           Claim 9. (Currently Amended) An apparatus for optimizing a damage detection result, comprising:
           one or more processors; and
           a storage medium storing instructions that, when executed by the one or more processors, cause the apparatus to perform a method comprising:
           storing a digital image of a target object, wherein the target object represents a damaged vehicle;
           applying a damage identification model to identifyby:  
           identifying a plurality of damage objects in the digital image; and
           marking each damage object in the plurality of damage objects by a bounding box, wherein the bounding box comprises the damage object, and wherein the damage object represents a candidate damaged area;
           extracting a set of feature vectors corresponding to the set of candidate damaged areas;
           for each candidate damaged area in the target object:

           applying, based on the set of similarity features, a damage prediction model including a neural network structure to determine whether the candidate damaged area is an exceptional damaged area based on a probability associated with the candidate damaged area and a pre-determined threshold;
           in response to detecting that the candidate damaged area is an exceptional area, identifying the candidate damaged area as a non-real damaged area; and
           excluding the candidate damaged area from the damage detection result thereby facilitating optimization of the damage detection result.
           
           Claim 10. (Canceled)
           Claim 11. (Currently Amended) The apparatus of claim 9, wherein applying the damage identification model further comprises: 
           
           identifying a damage category for each damage object
           
           Claim 13. (Canceled)
           Claim 14. (Currently Amended) The apparatus of claim 9, wherein the method further comprising: 
           training the 
           
           wherein the set of positive samples includes a plurality of real damaged areas; and 
           wherein the set of negative samples includes a plurality of real damaged areas and at least one non-real damaged area. 
           Claim 15. (Currently Amended) The apparatus of claim 9, wherein the method further comprising: 
           applying, based on the set of similarity features, the damage prediction model to outputtthe probability associated with the candidate damaged area
           
           Claim 16. (Canceled)
           Claim 17. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for optimizing a damage detection result, the method comprising:
           storing, by a server, a digital image of a target object, wherein the target object represents a damaged vehicle;
applying, by the server, a damage identification model to identify: 
           identifying a plurality of damage objects in the digital image; and
           marking each damage object in the plurality of damage objects by a bounding box, wherein the bounding box comprises the damage object, and wherein the damage object represents a candidate damaged area;
           extracting a set of feature vectors corresponding to the set of candidate damaged areas;
           for each candidate damaged area in the target object:
           calculating a set of similarity features between the candidate damaged area and other candidate damaged areas in the set of candidate damaged areas based on the set of feature vectors; 
           applying, based on the set of similarity features, a damage prediction model including a neural network structure to determine whether the candidate damaged area is an exceptional damaged area based on a probability associated with the candidate damaged area and a pre-determined threshold;
           in response to detecting that the candidate damaged area is an exceptional area, identifying the candidate damaged area as a non-real damaged area; and
           excluding the candidate damaged area from the damage detection result thereby facilitating optimization of the damage detection result.
           
           Claim 18. (Currently Amended) The non-transitory computer-readable storage medium claim 17, wherein the method further comprising:
           training the 
           
           wherein the set of positive samples includes a plurality of real damaged areas; and 
           wherein the set of negative samples includes a plurality of real damaged areas and at least one non-real damaged area. 
           Claim 19. (Currently Amended) The non-transitory computer-readable storage medium claim 17, wherein the method further comprising: 
           applying, based on the set of similarity features, the damage prediction model to outputthe probability associated with the candidate damaged area
           
           Claim 20. (Canceled)


                                             REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the technical fields of20 artificial intelligence and machine learning. More specifically, this disclosure is related to a system and method for optimizing a damage detection result in intelligent vehicle insurance damage assessment. 

            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Li) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 

           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667
February 24, 2021